556 Pa. 439 (1999)
729 A.2d 71
In re MLS and MLS.
Appeal of D.S.
Supreme Court of Pennsylvania.
Argued April 28, 1999.
Decided May 18, 1999.
William J. Miele, Public Defender, Jay Stillman, Assistant Public Defender, Office of the Public Defender, for D.S.
Charles Greevy, Williamsport, for Lycoming Co. Dept. of Children & Youth.
Kate Shimer, Guardian Ad Litem, for appellee.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Super., 718 A.2d 353.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.